229 F.2d 568
ULSTER OIL TRANSPORTATION CORPORATION, as owner of THE Barge PETROLEUM NO. 7, Libelant-Appellant,v.THE Tug H. A. MELDRUM, Matton Towing Corporation, Claimant-Respondent-Appellee, andTHE Tug BRIDGEPORT, Red Star Towing & Transportation Company, Claimant-Impleaded-Appellee.
No. 229.
Docket 23407.
United States Court of Appeals Second Circuit.
Argued January 10, 11, 1956.
Decided January 25, 1956.

Martin J. McHugh, New York City (Macklin, Speer, Hanan & McKernan, New York City, on the brief), for libelant-appellant.
Frank C. Mason, New York City (Mahar & Mason, New York City, on the brief), for Matton Towing Corp., claimant-respondent-appellee.
Warren J. Martin, New York City (Foley & Martin, New York City, on the brief), for Red Star Towing & Transportation Co., claimant-impleaded-appellee.
Before CLARK, Chief Judge, and FRANK and LUMBARD, Circuit Judges.
PER CURIAM.


1
Judge Byers' opinion and findings, D. C.E.D.N.Y., 122 F. Supp. 767, which are fully sustained in the record, demonstrate that no negligence can be charged to either towing or passing tug for the three-inch stone found in the side bottom of libelant's barge after it had rubbed along the bank of the New York State Barge Canal. We also find point in the judge's remark that with so large a barge in so small a channel "navigation in the Barge Canal is attended by certain obvious perils," 122 F. Supp. 767, 769, apparent to the owners.


2
Affirmed.